THE COURT.
This is an application for a writ of certiorari to have reviewed and annulled two orders made by the Superior Court in a divorce action after the entry of the interlocutory decree. [1]
The first order was made for the purpose of correcting nunc protunc the form of the decree. Such order is admittedly appealable, and according to the affirmative allegations of the petition for the writ petitioner is now exercising such remedy.[2] The second order directed petitioner to pay his wife $150 as counsel fees and costs in order that she might defend said appeal. It was clearly within the trial court's discretion to make such an order. (1 Cal. Jur. 1002, and cases cited; Smith v.Smith, 94 Cal.App. 172 [270 P. 995]; Jacobs v. Jacobs,68 Cal.App. 725 [230 P. 209]; Lamborn v. Lamborn, 190 Cal. 794
[214 P. 862]; Bancroft v. Bancroft, 178 Cal. 352
[173 P. 582]; Bohnert v. Bohnert, 91 Cal. 428 [27 P. 732];Stewart v. Stewart, 156 Cal. 651 [105 P. 955].) [3] As stated in California Jurisprudence, supra, the power of the trial court to compel the husband to defray the wife's legal expenses in the matrimonial cause, where she is without means to pay them, is not exhausted by the rendition of judgment in the case.
The application for the writ is denied.